—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 17, 1994, which denied claimant’s application for reopening and reconsideration.
In its initial decision, the Board denied claimant’s application for unemployment insurance benefits on the basis that claimant’s employment was terminated due to misconduct. At claimant’s request, the Board subsequently adjourned the hearing three times, but thereafter denied claimant’s fourth request for an adjournment as well as his application to reopen the Board’s initial decision. Although claimant asserts on this appeal that he entered into a stipulation with his previous employer in settlement of a suit for wrongful termination establishing that his termination was without proper cause, ev*893idence of this stipulation is not contained in the record and evidently was never provided to the Board. Accordingly, claimant has failed to demonstrate that the Board abused its discretion in denying his application to reopen.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.